Title: Henry Dearborn to Thomas Jefferson, 22 April 1818
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Dear Sir,
            Boston
April 22d 1818
          
          Being persuaded that you have more letters to notice than can be perfectly convenient or agreable, I have refrained for some time from adding to the list, we may not always be sure of what the governing motive for our actions may be, but as far as I am capable of deciding in the present case, my motive for writing is principally, that of saying, that neither time or space, has in any degree abated the respect & esteem for your charactor & person which I have long entertained, and which can never diminish while my reason continues. I frequently reflect on the disproportion between men, in public life, who have been & are, governed by saccred principles of strict integrity: and those of a different charactor, and when I have found one of the former charactor, I consider him as entitled to my highest esteem.—although Mr Monroe came into the Presidency under very favourable circumstancies, he has not been permitted to recline at all times on a bed of roses, but I am confident that his good Judgement & virtuous intentions will carry him safely through. I am very sorry that Duane has taken  such hostile ground, and what is still more unaccountable is his partiality for D. Clinton, who I have long concidered as on par, in point of ambition and want of honest integrity, with A. Bur.—Mr Clay appears disposed to play the part of John Randolph, and will probably attach himself to the present Clintonian party.—I have frequently had the pleasure of hearing of you, by different persons, and all agree that time has had no perceptible effect on your body or mind. I enjoy good health, and am easey & happy in my domestic concerns, but I can neither forgit or forgive the unjust treatment I received in the course of the late war, I was drawn into the army against my own inclinations, I was suspended from command in the most humiliating and unprecedented manner, and denied any enquiry into the circumstancies on which my removal originated. and at the close of the war I was discharged with as little regard to my feelings as any private soldier, being merely notified by a genl order from a Brigader Genl that my functions as an officer would cease on a certain day. I should not have concented to remain in the Army in time of peace, but I thought  that when all circumstancies were concidered, it was not unreasonable to expect some notice from the Executive, of that my services were no longer required. I have mentioned my case to you, perhaps improperly, but merely to put you in possession of the facts, as an act of Justice to myself, but  with no wish or desire that they should ever go any further.—
          
            Mrs Dearborn Joins me in the most respectfull compliments, and best wishes for your health and happiness, with a request that you will please to present our kind & sincere regards to Mrs & Mr Randolph & their amiable children—
            H. Dearborn
          
        